DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/30/21 has been entered, in which Applicant amended claims 1, 3, 5-11, 13-15, 17, 18, 23, and 24. Claims 1-3, 5-11, 13-21, 23, and 24 are pending in the present application and are under examination on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC 101 rejections of claims 1-3, 5-11, 13-21, 23, and 24 are applied in light of Applicant’s amendments and explanations.
Revised 35 USC 103 rejections of claims 1-3, 5-11, 13-21, 23, and 24 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11, 13-21, 23, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 15-21 and 24 are directed to a process, and claims 1-3, 5-11, 13, 14, and 23 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “c. receiving 1. a plan request specifying a plurality of training programs to be scheduled, and required resources for said training programs, said required resources comprising time durations of activities in said training programs and classrooms for activities in said training programs,” “2. a plan vector specifying an order in which to process said training programs for scheduling,” “3. course scheduling rules for said training programs; and, 4. an available resources list, specifying available time slots and classrooms,” “ii. computing a plan schedule comprising schedules of said training programs in said plan request, said schedules of said training programs computed in order of said training programs in said plan vector, said plan schedule comprising course starting dates and activity time slots of each of said training programs in said plan request,” “computing of said starting dates and said activity time slots in conformity with said available resources and said scheduling rules for said training programs,” “iii. calculating a plan cost of said plan schedule wherein said scheduling rules comprise a sequence of constraint-relaxed course rules tiers disposed in said sequence according to one or more preferences relaxed in a succeeding tier in comparison with a preceding tier; and said constraint-relaxed course rules tiers, said computing a plan schedule further employs a look-ahead-to-save algorithm in order to find one or more of a least expensive date and time slot in a day to schedule an activity, resources having a minimum hourly rate, a late-in-the-day said time slot to schedule a start of said training program, and an early-in-the-day said time slot to schedule an end of said training program; and said optimization cycle further comprises rearranging said order of said training program in said plan vector by using a simulated annealing algorithm at a temperature computed as a function of said plan cost in one or more of said iterations,” “and repeating said steps of computing a plan schedule, calculating a plan cost, and rearranging the plan vector until achieving a plan with a minimal value of said plan cost,” and “and outputting said plan schedule with minimal plan cost as a globally optimized plan schedule of the plan request, subject to said constraint-relaxed course rules tiers.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “A computer-implemented system for producing globally optimized schedules of training programs, said system comprising a. a processor; b. a memory storing instructions executable by said processor, to perform one or more iterations of an optimization cycle; comprising,” (computer system including server, processor, and memory). Additionally, independent claim 15 recites the performance of a method and does not recite any additional elements that are not part of the abstract idea. Examiner notes that the implementation of the abstract concepts utilizing 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components on Pages 18-22). The recited computer elements and functions that are applied to the abstract idea in the claims are “A computer-implemented system for producing globally optimized schedules of training programs, said system comprising a. a processor; b. a memory storing instructions executable by said processor, to perform one or more iterations of an optimization cycle; comprising,” (computer system including server, processor, and memory). Additionally, independent claim 15 recites the performance of a method and does not recite any additional elements that are not part of the abstract idea. For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2, 3, 5-11, 13, 14, 16-21, 23, and 24when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2, 3, 5-11, 13, 14, 16-21, 23, and 24 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, Claims 2, 3, 5-11, 13, 14, 16-21, 23, and 24, do not recite any additional elements that are not part of the abstract concepts described above. Examiner notes that the implementation of the abstract concepts described utilizing technology in the way described above constitutes generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Regarding claims 1-3, 5-11, 13, 14 and 23 the claims are directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components on Pages 18-22).
The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 13-16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2004/0115596 to Snyder et al. (hereafter referred to as Snyder) in view of U.S. Patent Application Publication Number 2009/0292550 to Ly (hereafter referred to as Ly).
As per claim 1, Snyder teaches: 
A computer-implemented system for producing globally optimized schedules of training programs, said system comprising a. a processor; b. a memory storing instructions executable by said processor, to perform one or more iterations of an optimization cycle; comprising: (Paragraph Numbers [0069]-[0073] teach a computer program product for automatically producing a schedule of classes for an educational institution having a plurality of teachers, a plurality of students, and a curriculum, the product including a computer-readable medium having program instructions embodied therein, which instructions, when read by a computer, cause the computer to:  receive designations of a plurality of curriculum modules of the curriculum, each curriculum module including educational material, one or more of the curriculum modules being prerequisite modules for one or more subsequent modules; and produce a schedule of classes for teaching the educational material of at least some of the modules responsive to the curriculum information and the student information, wherein educational material to be taught in each of the scheduled classes includes the educational material of a respective one of the curriculum modules, and wherein the students assigned to each of the scheduled classes have attained at least a predetermined level of competence with respect to the educational material of the respective modules that are prerequisite modules for the module to be taught in the class).
c. receiving 1. a plan request specifying a plurality of training programs to be scheduled (Paragraph Number [0182] teaches a schedule several months in advance, so that teachers will have adequate time to prepare classes.  In cases where the invention schedules in advance two or more consecutive modules at a time, the invention may be operative to force modules in a given sequence to be offered consecutively, even though 
and required resources for said training programs, said required resources comprising time durations of activities in said training programs and classrooms for activities in said training programs (Paragraph Number [0230] teaches the scheduling algorithm is operative to coordinate future classes at a center.  Further preferably, the algorithm helps students to schedule their own classes at the center, based on what resources are expected to be available at any given time.  For example, the program could be operative to let students know that instructors who are eligible to teach certain modules the students are ready to take are available later in the week at a given time, and the students could sign up in advance for sessions with those instructors. Paragraph Number [0166] teaches the schedule of classes produced in accordance with the present invention may be articulated in various ways.  The simplest is a daily listing in terms of 
2. a plan vector specifying an order in which to process said training programs for scheduling (Paragraph Number [0183] teaches if the staff wished only to typically keep these three modules in consecutive order (with no significant gaps therebetween in students' schedules), but also wished to permit the modules to be repeated (prior to continuing the sequence) should students not do well enough in the earlier modules, the staff could preferably so indicate).
3. course scheduling rules for said training programs (Paragraph Number [0183] teaches if the staff wished only to typically keep these three modules in consecutive order (with no significant gaps therebetween in students' schedules), but also wished to permit the modules to be repeated (prior to continuing the sequence) should students not do well enough in the earlier modules, the staff could preferably so indicate).
4. an available resources list, specifying available time slots and classrooms (Paragraph Number [0166] teaches the schedule of classes produced in accordance with the present invention may be articulated in various ways.  The simplest is a daily listing in terms of "class periods," for example, 1st period, 2nd period, etc. In a more complex 
ii. computing a plan schedule comprising schedules of said training programs in said plan request (Paragraph Number [0182] teaches a schedule several months in advance, so that teachers will have adequate time to prepare classes.  In cases where the invention schedules in advance two or more consecutive modules at a time, the invention may be operative to force modules in a given sequence to be offered consecutively, even though prior modules have not yet been assessed as mastered.  So, for example, the math department may prefer to promote a particular pathway through the math curriculum that consists of modules M35, M36, and M37, because these modules are highly related and teachers prefer that they be taught consecutively.  If the staff wanted to force the modules to be taught together in consecutive order regardless of how students do in the earlier module(s) (M35, M36), they could create a super-module out of modules M34, M35, and M36, and all three would be generally guaranteed to be taught in one sequence with no gaps of time in between. Paragraph Number [0183] teaches if the staff wished only to typically keep these three modules in consecutive order (with no significant gaps therebetween in students' schedules), but also wished to permit the modules to be 
said schedules of said training programs computed in order of said training programs in said plan vector (Paragraph Number [0183] teaches if the staff wished only to typically keep these three modules in consecutive order (with no significant gaps therebetween in students' schedules), but also wished to permit the modules to be repeated (prior to continuing the sequence) should students not do well enough in the earlier modules, the staff could preferably so indicate).
said plan schedule comprising course starting dates and activity time slots of each of said training programs in said plan request (Paragraph Number [0166] teaches the schedule of classes produced in accordance with the present invention may be articulated in various ways.  The simplest is a daily listing in terms of "class periods," for example, 1st period, 2nd period, etc. In a more complex version, the schedule provides actual time slots for each of the classes, indicating start time and/or end time, as required by the administration of the educational institution.  Preferably, the schedule also indicates the classroom number for each of the classes, based upon the information inputted into data storage device 16 with regard to the physical facilities of the educational institution, including the maximum number of students that can be accommodated in each of the classrooms, and special features that may be contained or associated with any of the classrooms (such as a laboratory, a screening room, etc.)).
computing of said starting dates and said activity time slots in conformity with said available resources and said scheduling rules for said training programs (Paragraph Number [0230] teaches the scheduling algorithm is operative to coordinate future classes 
wherein said scheduling rules comprise a sequence of constraint-relaxed course rules tiers disposed in said sequence according to one or more preferences relaxed in a succeeding tier in comparison with a preceding tier (Paragraph Number [0230] teaches the scheduling algorithm is operative to coordinate future classes at a center.  Further preferably, the algorithm helps students to schedule their own classes at the center, based on what resources are expected to be available at any given time.  For example, the program could be operative to let students know that instructors who are eligible to teach 
said optimization cycle further comprises rearranging said order of said training program in said plan vector by using a simulated annealing algorithm at a temperature computed as a function of said plan cost in one or more of said iterations (Paragraph Number [0281] teaches Procedure 740: The program optimizes H by one of several standard techniques known in the art.  For example, gradient descent could be applied: at first, most of the constraints could be loosely enforced (soft constraints), and a could be allowed to vary continuously rather than just taking values 0 and 1.  Progressively, the constraints (including restriction on the values of a) could be enforced more strongly as a solution is reached.  In another case, a simulated annealing approach could be applied: starting from an initial random assignment, single shifts in the assignments a could be 
and repeating said steps of computing a plan schedule, calculating a plan cost, and rearranging the plan vector until achieving a plan with a minimal value of said plan cost (Paragraph Number [0143] teaches Procedure 150: The program checks for the availability of a teacher to teach any of the modules ranked in accordance with Procedure 140.  If a teacher is available, the program proceeds to Procedure 160.  If a teacher is not available, which typically may occur after many iterations of these procedures as more fully explained below, the program proceeds to Procedure 230. Paragraph Number [0144] teaches Procedure 160: The program identifies the highest ranked module for which a teacher is available and selects this module for scheduling a class).
and outputting said plan schedule with minimal plan cost as a globally optimized plan schedule of the plan request, subject to said constraint-relaxed course rules tiers. (Paragraph Number [0127] teaches the students of an educational institution in which the principles of the present invention are implemented advance from one module to another only when they are eligible to do so. Paragraph Number [0128] teaches an educational institution may determine that one or more distant modules or levels of modules are also to be considered "prerequisites" for the modules that depend on them.  This may be a general rule for all the modules taught in the educational institution, or a more limited rule either for modules of certain subjects only or for certain modules specifically identified. Paragraph Number [0129] teaches the educational institution may establish a rule that all modules that are one, two, or more dependency levels below a given module 
Snyder teaches the scheduling of trainers in relation to a teaching plan but does not explicitly teach determining the cost of a particular training plan and optimizing the training plan for lowest cost which is taught by the following citations from Ly:
iii. calculating a plan cost of said plan schedule (Paragraph Number [0022] teaches Step S230, which recites calculating an optimal time for the event based on the responses received functions to utilize the calendar information and any other suitable information to choose at least one optimal time for the event, and is calculated similar to the calculation step S130 above (and exemplified in FIGS. 3-4).  Step S230 may also include at least one additional goal for the event planning, such as minimizing transit time, maximizing attendance, minimizing attendance, minimizing costs, minimizing man-hours, or any other suitable optimization goal.  In one variation of Step S230, the event planner may select the optimal time from among at least two optimal times).
said computing a plan schedule further employs a look-ahead-to-save algorithm in order to find one or more of a least expensive date and time slot in a day to schedule an activity, resources having a minimum hourly rate, a late-in-the-day said time slot to schedule a start of said training program, and an early-in-the-day said time slot to schedule an end of said training program (Paragraph Number [0022] teaches Step S230, which recites calculating a optimal time for the event based on the responses received functions to utilize the calendar information and any other suitable information to choose at least one optimal time for the event, and is calculated similar to the calculation step S130 above (and exemplified in FIGS. 3-4).  Step S230 may also include at least one additional goal for the event planning, such as minimizing transit time, maximizing attendance, minimizing attendance, minimizing costs, minimizing man-hours, or any other suitable optimization goal.  In one variation of Step S230, the event planner may select the optimal time from among at least two optimal times).
Both Snyder and Ly are directed to schedule management. Snyder discloses the scheduling of trainers in relation to a teaching plan. Ly improves upon Snyder by disclosing determining the cost of a particular training plan and optimizing the training plan for lowest cost. One of ordinary skill in the art would be motivated to further include determining the cost of a particular training plan and optimizing the training plan for lowest cost, to efficiently create schedules that are financially feasible and that don’t only meet timing requirements.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of discloses the scheduling of trainers in relation to a teaching plan in Snyder to further 
As per claim 2, the combination of Snyder and Ly teaches each of the limitations of claim 1.
In addition, Snyder teaches:
wherein said scheduling rules in at least one of said course rules tiers further comprise one or more mandatory constraints, optionally comprising regulatory requirements, contractual requirements, or any combination thereof (Paragraph Number [0127] teaches the students of an educational institution in which the principles of the present invention are implemented advance from one module to another only when they are eligible to do so. Paragraph Number [0128] teaches an educational institution may determine that one or more distant modules or levels of modules are also to be considered "prerequisites" for the modules that depend on them.  This may be a general rule for all the modules taught in the educational institution, or a more limited rule either for modules of certain subjects only or for certain modules specifically identified. Paragraph Number [0129] teaches the educational institution may establish a rule that all modules that are one, two, or more dependency levels below a given module are considered its prerequisites. (See also Paragraph Numbers [0132] and [0196])).
As per claim 3, the combination of Snyder and Ly teaches each of the limitations of claim 1.

wherein one or more pluralities of said activities in one or more said training courses are grouped in one or more clusters (Paragraph Number [0182] teaches a schedule several months in advance, so that teachers will have adequate time to prepare classes.  In cases where the invention schedules in advance two or more consecutive modules at a time, the invention may be operative to force modules in a given sequence to be offered consecutively, even though prior modules have not yet been assessed as mastered.  So, for example, the math department may prefer to promote a particular pathway through the math curriculum that consists of modules M35, M36, and M37, because these modules are highly related and teachers prefer that they be taught consecutively.  If the staff wanted to force the modules to be taught together in consecutive order regardless of how students do in the earlier module(s) (M35, M36), they could create a super-module out of modules M34, M35, and M36, and all three would be generally guaranteed to be taught in one sequence with no gaps of time in between. Paragraph Number [0183] teaches if the staff wished only to typically keep these three modules in consecutive order (with no significant gaps therebetween in students' schedules), but also wished to permit the modules to be repeated (prior to continuing the sequence) should students not do well enough in the earlier modules, the staff could preferably so indicate).
said course scheduling rules further comprising cluster rules of said clusters, said cluster rules optionally comprise maximum duration from a first activity to a last activity in a said cluster, exceeding a maximum time gap between activities in said cluster, limitations of switching locations during a said cluster, whether said cluster must be a first event of a day, a number of days of rest after said cluster, or any combination thereof (Paragraph Number [0182] teaches a schedule several months in advance, so that teachers will have adequate time to prepare classes.  In cases where the invention schedules in advance two or more consecutive modules at a time, the invention may be operative to force modules in a given sequence to be offered consecutively, even though prior modules have not yet been assessed as mastered.  So, for example, the math department may prefer to promote a particular pathway through the math curriculum that consists of modules M35, M36, and M37, because these modules are highly related and teachers prefer that they be taught consecutively.  If the staff wanted to force the modules to be taught together in consecutive order regardless of how students do in the earlier module(s) (M35, M36), they could create a super-module out of modules M34, M35, and M36, and all three would be generally guaranteed to be taught in one sequence with no gaps of time in between. Paragraph Number [0183] teaches if the staff wished only to typically keep these three modules in consecutive order (with no significant gaps therebetween in students' schedules), but also wished to permit the modules to be repeated (prior to continuing the sequence) should students not do well enough in the earlier modules, the staff could preferably so indicate).
As per claim 5, the combination of Snyder and Ly teaches each of the limitations of claim 1.
Snyder teaches the scheduling of trainers in relation to a teaching plan but does not explicitly teach determining the cost of a particular training plan and optimizing the training plan for lowest cost which is taught by the following citations from Ly:
wherein for one or more of said time slots in a day, said course scheduling rules further comprise excluding travel to an activity on a same day as said activity if said activity is scheduled during said at least one time slot (Paragraph Number [0012] teaches additional external constraints (preferably defined to be constraints that are not directly related to the event invitees) may be gathered, such as project completion rates, projected project completion times, travel times between geographic locations, event location costs, school schedules, sporting event schedules, TV schedules, religious events, community events (such as festivals), business hours of an event location, telephone peak rates, water usage peak rates, electricity usage peak rates, weather forecasts, financial indicators, hotel vacancies, or any other suitable external constraint. Paragraph Number [0022] teaches Step S230, which recites calculating an optimal time for the event based on the responses received functions to utilize the calendar information and any other suitable information to choose at least one optimal time for the event, and is calculated similar to the calculation step S130 above (and exemplified in FIGS. 3-4).  Step S230 may also include at least one additional goal for the event planning, such as minimizing transit time, maximizing attendance, minimizing attendance, minimizing costs, minimizing man-hours, or any other suitable optimization goal.  In one variation of Step S230, the event planner may select the optimal time from among at least two optimal times).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 6, the combination of Snyder and Ly teaches each of the limitations of claim 1.
In addition, Snyder teaches:
wherein said instructions further comprise ordering said training courses in a plan vector of an initial optimization iteration according to an order selected from the group consisting of earlier-to-later earliest course starting date, later-to-earlier earliest course starting date, longest-to-shortest course duration, shortest-to-longest course duration, long-slack to short-slack, short-slack to long-slack, according to input of a user, at random, and any combination thereof (Paragraph Number [0027] teaches the combination of a modularized curriculum and a sophisticated resource management program makes it possible to devise teaching schedules and schedules of classes that optimize various parameters which directly or indirectly affect the quality of the teaching and learning that takes place in the educational institution. Paragraph Number [0183] teaches if the staff wished only to typically keep these three modules in consecutive order (with no significant gaps therebetween in students' schedules), but also wished to permit the modules to be repeated (prior to continuing the sequence) should students not do well enough in the earlier modules, the staff could preferably so indicate).
As per claim 7, the combination of Snyder and Ly teaches each of the limitations of claim 1.
In addition, Snyder teaches:
wherein said computing a plan schedule further employ a look­ahead-to-share algorithm in order to find one or more activities in said training program that can share a same resource (Paragraph Number [0193] teaches a certain degree of teacher supervision is typically appropriate in connection with the tutoring.  However, since each tutor-tutee pair does not need a separate classroom and many pairs may be accommodated at the same time in a large room, such as a library or auditorium, only a 
As per claim 8, the combination of Snyder and Ly teaches each of the limitations of claim 1.
In addition, Snyder teaches:
wherein said instructions further comprise steps, upon failing to find said course starting date of a said training program or said activity time slots for a said activity, of reset said one or more training programs and activities and search for a rescheduling date to reschedule said training program (Paragraph Number [0230] teaches the scheduling algorithm is operative to coordinate future classes at a center.  Further preferably, the algorithm helps students to schedule their own classes at the center, based on what resources are expected to be available at any given time.  For example, the program could be operative to let students know that instructors who are eligible to teach certain modules the students are ready to take are available later in the week at a given time, and the students could sign up in advance for sessions with those instructors. Paragraph Number [0166] teaches the schedule of classes produced in accordance with 
and managing at least one black and white calendar, each said black and white calendar comprising a. black dates, defined as dates on which said training programs or activities failed to be scheduled; and b. white dates, defined as dates on which said training programs or activities succeeded to be scheduled (Paragraph Number [0143] teaches Procedure 150: The program checks for the availability of a teacher to teach any of the modules ranked in accordance with Procedure 140.  If a teacher is available, the program proceeds to Procedure 160.  If a teacher is not available, which typically may occur after many iterations of these procedures as more fully explained below, the program proceeds to Procedure 230. Paragraph Number [0144] teaches Procedure 160: The program identifies the highest ranked module for which a teacher is available and selects this module for scheduling a class. Paragraph Number [0146] teaches Procedure 180: The program assigns the available teacher to the class. If multiple teachers are available to teach the class, the program chooses the teacher based on a range of factors, 
wherein said step of computing a plan schedule scheduler is configured to search said white dates and skip said black dates when searching for said rescheduling date. (Paragraph Number [0143] teaches Procedure 150: The program checks for the availability of a teacher to teach any of the modules ranked in accordance with Procedure 140.  If a teacher is available, the program proceeds to Procedure 160.  If a teacher is not available, which typically may occur after many iterations of these procedures as more fully explained below, the program proceeds to Procedure 230. Paragraph Number [0144] teaches Procedure 160: The program identifies the highest ranked module for which a teacher is available and selects this module for scheduling a class. Paragraph Number [0146] teaches Procedure 180: The program assigns the available teacher to the class. If multiple teachers are available to teach the class, the program chooses the teacher based on a range of factors, such as teacher preference for teaching the modules, past performance of the available teachers with the students in the class, and the like. Paragraph Number [0148] Procedure 200: The program marks the teacher who has been assigned to the class as not being available to teach).
As per claim 9, the combination of Snyder and Ly teaches each of the limitations of claim 1.

further comprising one or more steps of: finding one or more least expensive locations to conduct a said training program, minimizing the number of changes of locations during said training program, minimizing a number of trips by one or more instructors of said training program, or any combination thereof. (Paragraph Number [0012] teaches additional external constraints (preferably defined to be constraints that are not directly related to the event invitees) may be gathered, such as project completion rates, projected project completion times, travel times between geographic locations, event location costs, school schedules, sporting event schedules, TV schedules, religious events, community events (such as festivals), business hours of an event location, telephone peak rates, water usage peak rates, electricity usage peak rates, weather forecasts, financial indicators, hotel vacancies, or any other suitable external constraint. Paragraph Number [0016] teaches Step S130, which recites calculating the optimal times for an event, preferably functions to calculate at least one optimized time for an event, and more preferably functions to calculate multiple optimized times for an event.  Step 130 preferably also includes selecting one or multiple optimized discrete times and/or time ranges as the optimal time for an event.  The optimized time preferably is a time that satisfies a significant number of constraints but is preferably not limited to satisfy all constraints.  In other words, the calculation maximizes the amount of compliance with the constraints.  Step S130 preferably includes creating filtered layers from the constraints S132 and intersecting at least two filtered layers S134. The calculations are 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 11, the combination of Snyder and Ly teaches each of the limitations of claim 1.
Snyder teaches the scheduling of trainers in relation to a teaching plan but does not explicitly teach determining the cost of a particular training plan and optimizing the training plan for lowest cost which is taught by the following citations from Ly:
wherein said instructions further comprise a step of scheduling travel between training centers in light of an airline flight schedule (Paragraph Number [0012] teaches additional external constraints (preferably defined to be constraints that are not directly related to the event invitees) may be gathered, such as project completion rates, projected project completion times, travel times between geographic locations, event location costs, school schedules, sporting event schedules, TV schedules, religious events, community events (such as festivals), business hours of an event location, telephone peak rates, water usage peak rates, electricity usage peak rates, weather forecasts, financial indicators, hotel vacancies, or any other suitable external constraint. (a person of ordinary skill would reasonably understand this list that includes travel times between geographic locations to include understanding air travel schedules)).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 13, the combination of Snyder and Ly teaches each of the limitations of claim 1.
In addition, Snyder teaches:
wherein said minimal plan cost is determined upon reaching an exit criterion selected from a group consisting of a maximum number of optimization iterations, a maximum amount of elapsed processing time, said plan cost reaching a predefined cost target, said plan cost reaching a predefined improvement in reduced cost or increased profit, reaching an optimization iteration when an improvement in reduced cost or increased profit does not exceed a threshold fraction of a previous plan cost, and any combination thereof (Paragraph Number [0261] teaches Procedure 590: The program checks whether there remain any students over and above a predetermined maximum residual number who have not been assigned to either a class or a tutoring pair, and whether sufficient teachers are provided to supervise the tutoring.  If there are sufficient teachers and no residual students, the algorithm terminates.  Otherwise, control is returned to Procedure 580.  Because operations (1)-(3) in Procedure 580 all result in a decrease in the number of unassigned students, and operation (4) will only be carried out a limited number of times (perhaps until a predetermined fraction of the students are involved in tutoring), the algorithm will eventually terminate).
As per claim 14, the combination of Snyder and Ly teaches each of the limitations of claim 1.
In addition, Snyder teaches:
wherein for an initial said iteration of computing a plan schedule an initial said plan vector is provided by a user (Paragraph Number [0182] teaches a schedule several 
As per claim 15, the claim recites a method that performs steps that are substantially similar to the claim limitations found in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 16, the combination of Snyder and Ly teaches each of the limitations of claim 15.
In addition, Snyder teaches:
wherein scheduling rules in at least one of said course rules tiers comprises one or more mandatory constraints, optionally comprising regulatory requirements, contractual requirements, or any combination thereof (Paragraph Number [0127] teaches the students of an educational institution in which the principles of the present invention are implemented advance from one module to another only when they are eligible to do so. Paragraph Number [0128] teaches an educational institution may determine that one or more distant modules or levels of modules are also to be considered "prerequisites" for the modules that depend on them.  This may be a general rule for all the modules taught in the educational institution, or a more limited rule either for modules of certain subjects only or for certain modules specifically identified. Paragraph Number [0129] teaches the educational institution may establish a rule that all modules that are one, two, or more dependency levels below a given module are considered its prerequisites. Paragraph Number [0130] teaches the educational institution also preferably determines the level of competency that must be attained by students in the subject matter of the prerequisite modules.  In general, this should be a relatively high level, as evidenced by the students obtaining at least a specific threshold grade in an assessment of the subject matter of each of the prerequisite modules.  However, the rules in this regard may be quite flexible.  Thus, the educational institution may determine different threshold grades with respect to different prerequisite modules, or it may determine one threshold grade for all modules in one subject area, and a different threshold grade for all modules in other subject areas. (See also Paragraph Numbers [0132] and [0196])).
As per claims 23 and 24, the combination of Snyder and Ly teaches each of the limitation of claims 1 and 15 respectively.
In addition, Snyder teaches:
wherein said scheduling rules further comprise a restriction selected from the group consisting of: an earliest activity starting time slot, a latest activity ending time slot, hours of duty, a rest time between duties, a maximum time between two activities in a training program, equipment availability hours, restriction of instructors for said activities, a maximum duration of a training program, or any combination thereof .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2004/0115596 to Snyder et al. (hereafter referred to as Snyder) in view of U.S. Patent Application Publication Number 2009/0292550 to Ly (hereafter referred to as Ly) in further view of U.S. Patent Application Publication Number 2017/0243166 to Montgomery et al. (hereafter referred to as Montgomery).
As per claim 10, the combination of Snyder and Ly teaches each of the limitation of claim 1.
Snyder teaches the scheduling of trainers in relation to a teaching plan but does not explicitly teach having a buffer of extra teachers to serve as substitutes which is taught by the following citations from Montgomery:
wherein said instructions further comprise steps of defining one or more instructor buffers; said buffers being a schedule of numbers of instructors to be kept on reserve for contingency absences of allocated instructors; and attempting to balance said buffer according to known training volume and availability of resources (Paragraph Number [0051] teaches prediction process 10 may generate 304 a prediction for at least one of a number of future substitute positions for the profession that will be available and a number of the future substitute positions for the profession that will be filled.  For example, the output from the associated prediction generator may include generated 304 predictions for, e.g., the likely number of jobs that may be available in the future, fill rates of those future jobs, and/or acceptance statuses for teachers. Paragraph Number [0053] teaches the prediction may be categorized by type of substitute profession.  For example, prediction user interface 406 of prediction process 10 may draw from the prediction results to provide a daily, monthly, etc. display of predictions organized by the 
Both the combination of Snyder and Ly and Montgomery are directed to schedule management. The combination of Snyder and Ly discloses scheduling of trainers in relation to a teaching plan. Montgomery improves upon the combination of Snyder and Ly by disclosing having a buffer of extra teachers to serve as substitutes. One of ordinary skill in the art would be motivated to further include having a buffer of extra teachers to serve as substitutes, to efficiently provide a more complete education plan that includes contingencies as well as a standard plan.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of scheduling of trainers in relation to a teaching plan in the combination of Snyder and Ly to further utilize having a buffer of extra teachers to serve as substitutes as disclosed in Montgomery, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over .
As per claim 17, the combination of Snyder and Ly teaches each of the limitation of claim 15.
In addition, Snyder teaches:
e. searching for a number next available activity time slots required for scheduling said activity; said activity time slots no earlier than said course starting date; said activity time slots meeting said course scheduling rules (Paragraph Number [0166] teaches the schedule of classes produced in accordance with the present invention may be articulated in various ways.  The simplest is a daily listing in terms of "class periods," for example, 1st period, 2nd period, etc. In a more complex version, the schedule provides actual time slots for each of the classes, indicating start time and/or end time, as required by the administration of the educational institution.  Preferably, the schedule also indicates the classroom number for each of the classes, based upon the information inputted into data storage device 16 with regard to the physical facilities of the educational institution, including the maximum number of students that can be accommodated in each of the classrooms, and special features that may be contained or associated with any of the classrooms (such as a laboratory, a screening room, etc.)).
f. if said next available activity time slots are found, then scheduling said activity for said found activity time slots (Paragraph Number [0166] teaches the schedule of classes produced in accordance with the present invention may be articulated in various ways.  The simplest is a daily listing in terms of "class periods," for example, 1st period, 2nd period, etc. In a more complex version, the schedule provides actual time slots for each of the classes, indicating start time and/or end time, as required by the administration of the educational institution.  Preferably, the schedule also indicates the 
g. if a next available activity time is not found, then cancelling said course starting date and said scheduled activity time slots of said training program and returning to step (a) (Paragraph Number [0143] teaches Procedure 150: The program checks for the availability of a teacher to teach any of the modules ranked in accordance with Procedure 140.  If a teacher is available, the program proceeds to Procedure 160.  If a teacher is not available, which typically may occur after many iterations of these procedures as more fully explained below, the program proceeds to Procedure 230. Paragraph Number [0151] teaches procedure 230: If there are no teachers available for any of the ranked modules, which typically will occur after repeated iterations of the above procedures, the program assigns any residual students/teachers to a non-classroom activity such as a study hall, a library session or the like).
h. repeating step (c)-(f) for each activity in said training program (Paragraph Number [0143] teaches Procedure 150: The program checks for the availability of a teacher to teach any of the modules ranked in accordance with Procedure 140.  If a teacher is available, the program proceeds to Procedure 160.  If a teacher is not available, which typically may occur after many iterations of these procedures as more fully explained below, the program proceeds to Procedure 230. Paragraph Number [0151] teaches procedure 230: If there are no teachers available for any of the ranked modules, 
1. repeating steps (a)-(h) for each training program in said plan (Paragraph Number [0143] teaches Procedure 150: The program checks for the availability of a teacher to teach any of the modules ranked in accordance with Procedure 140.  If a teacher is available, the program proceeds to Procedure 160.  If a teacher is not available, which typically may occur after many iterations of these procedures as more fully explained below, the program proceeds to Procedure 230. Paragraph Number [0144] teaches Procedure 160: The program identifies the highest ranked module for which a teacher is available and selects this module for scheduling a class).
Snyder teaches the scheduling of trainers in relation to a teaching plan but does not explicitly teach determining specific starting dates for training curriculum and matching training needs to the next available training start date which is taught by the following citations from Thengvall:
a. wherein said step of computing a schedule of a training program comprises steps of: a. searching for a next available course starting date that meets said course scheduling rules for said training program; (Paragraph Number [0042] teaches the user may provide information regarding classes to be offered, detailed rosters, ideal class start dates and ranges, and fleet options that specify preferences associated with each fleet.  The fleet preferences may include the maximum footprint extension allowed, and additional training resource time that is available. Paragraph Number [0043] teaches when the training scheduling system 20 is called by way of a command from port 25 to 
b. if a said available course starting date is not found, then replacing said scheduling rules with a said next tier in said sequence of course scheduling tiers (Paragraph Number [0053] teaches an exact start date and daily training schedule for each class needs to be determined.  The branch and bound method searches a branch and bound tree of possible alternatives.  The tree begins at a root node at which nothing has been scheduled.  Each node added to the tree represents a partial schedule for one or 
c. scheduling the course starting date of said training program to said found next available course starting date (Paragraph Number [0053] teaches an exact start date and daily training schedule for each class needs to be determined.  The branch and bound method searches a branch and bound tree of possible alternatives.  The tree begins at a root node at which nothing has been scheduled.  Each node added to the tree represents a partial schedule for one or more training classes. Paragraph Number [0077] teaches from logic step 92, the logic flow process moves to logic step 93 where an ideal start date is set for the class under consideration.  The ideal start date is the date entered by the user, or, if the user does not provide a date, the date which is assigned in such a way that classes are spread out evenly for each fleet throughout the training horizon).
d. selecting an activity in said training program for scheduling (Paragraph Number [0042] teaches the user may provide information regarding classes to be offered, detailed rosters, ideal class start dates and ranges, and fleet options that specify preferences associated with each fleet.  The fleet preferences may include the maximum footprint extension allowed, and additional training resource time that is available. Paragraph Number [0043] teaches when the training scheduling system 20 is called by way of a command from port 25 to solve a training schedule problem, the system data including the definition and availability of resources and training curriculums received 
Both the combination of Snyder and Ly and Thengvall are directed to schedule management. The combination of Snyder and Ly discloses scheduling of trainers in relation to a teaching plan. Thengvall improves upon the combination of Snyder and Ly by disclosing determining specific starting dates for training curriculum and matching training needs to the next available training start date. One of ordinary skill in the art would be motivated to further include disclosing determining specific starting dates for training curriculum and matching training needs to the next available training start date, to efficiently provide training at best possible time intervals that fit into modified schedules.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of scheduling of trainers in relation to a teaching plan in the combination of Snyder and Ly to further utilize disclosing determining specific starting dates for training curriculum and matching training needs to the next available training start date as disclosed in Thengvall, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and 
As per claim 18, the combination of Snyder, Ly, Eder and Thengvall teaches each of the limitation of claims 15 and 17.
In addition, Snyder teaches
wherein at least some of said activities in said training program are arranged into one or more clusters; said scheduling object data further comprises one or more cluster scheduling rules for a said cluster (Paragraph Number [0230] teaches the scheduling algorithm is operative to coordinate future classes at a center.  Further preferably, the algorithm helps students to schedule their own classes at the center, based on what resources are expected to be available at any given time.  For example, the program could be operative to let students know that instructors who are eligible to teach certain modules the students are ready to take are available later in the week at a given time, and the students could sign up in advance for sessions with those instructors).
the method further comprising steps of a. selecting a cluster in said training program. (Paragraph Number [0182] teaches a schedule several months in advance, so that teachers will have adequate time to prepare classes.  In cases where the invention schedules in advance two or more consecutive modules at a time, the invention may be operative to force modules in a given sequence to be offered consecutively, even though prior modules have not yet been assessed as mastered.  So, for example, the math department may prefer to promote a particular pathway through the math curriculum that consists of modules M35, M36, and M37, because these modules are highly related and teachers prefer that they be taught consecutively.  If the staff wanted to force the modules 
b. selecting an activity in said cluster of said training program (Paragraph Number [0131] teaches student satisfies the level of competency requirement for certain modules simply by attending a class or activity.  For example, some classes may have a community service component associated therewith, for which attendance alone is required. (See also Paragraph Numbers [0143] and [0151])).
c. said step of searching for a number of time slots required for scheduling the activity that meet course scheduling rules further comprises the requirement that said time slots meet said cluster scheduling rules (Paragraph Number [0166] teaches the schedule of classes produced in accordance with the present invention may be articulated in various ways.  The simplest is a daily listing in terms of "class periods," for example, 1st period, 2nd period, etc. In a more complex version, the schedule provides actual time slots for each of the classes, indicating start time and/or end time, as required by the administration of the educational institution.  Preferably, the schedule also indicates the classroom number for each of the classes, based upon the information inputted into data storage device 16 with regard to the physical facilities of the educational institution, including the maximum number of students that can be accommodated in each of the classrooms, and special features that may be contained or associated with any of the classrooms (such as a laboratory, a screening room, etc.)).
d. if said activity time slots were not found, then cancelling the scheduled course starting date and activity times of the training program and proceeding with step 17(a). (Paragraph Number [0143] teaches Procedure 150: The program checks for the availability of a teacher to teach any of the modules ranked in accordance with Procedure 140.  If a teacher is available, the program proceeds to Procedure 160.  If a teacher is not available, which typically may occur after many iterations of these procedures as more fully explained below, the program proceeds to Procedure 230. Paragraph Number [0151] teaches procedure 230: If there are no teachers available for any of the ranked modules, which typically will occur after repeated iterations of the above procedures, the program assigns any residual students/teachers to a non-classroom activity such as a study hall, a library session or the like).
As per claim 19, the combination of Snyder, Ly, and Thengvall teaches each of the limitation of claims 15 and 17-18.
In addition, Snyder teaches
wherein said cluster scheduling rules are in one of a sequence of constraint-relaxed cluster rules tiers; wherein said one or more cluster scheduling rules in a cluster rules tier are removed or relaxed in a next cluster rules tier in said sequence (Paragraph Number [0127] teaches the students of an educational institution in which the principles of the present invention are implemented advance from one module to another only when they are eligible to do so. Paragraph Number [0128] teaches an educational institution may determine that one or more distant modules or levels of modules are also to be considered "prerequisites" for the modules that depend on them.  This may be a general rule for all the modules taught in the educational institution, or a more limited rule either 
the method further comprising steps of a. if said activity time slots are found, checking if there is a next cluster rules tier in said sequence (Paragraph Number [0127] teaches the students of an educational institution in which the principles of the present invention are implemented advance from one module to another only when they are eligible to do so. Paragraph Number [0128] teaches an educational institution may determine that one or more distant modules or levels of modules are also to be considered "prerequisites" for the modules that depend on them.  This may be a general rule for all the modules taught in the educational institution, or a more limited rule either for modules of certain subjects only or for certain modules specifically identified. Paragraph Number [0129] teaches the educational institution may establish a rule that all modules 
b. if there is a said next cluster rules tier, then i. cancelling said scheduled activity times for activities in the cluster (Paragraph Number [0281] teaches Procedure 740: The program optimizes H by one of several standard techniques known in the art.  For example, gradient descent could be applied: at first, most of the constraints could be loosely enforced (soft constraints), and a) could be allowed to vary continuously rather than just taking values 0 and 1.  Progressively, the constraints (including restriction on the values of a) could be enforced more strongly as a solution is reached.  In another case, a simulated annealing approach could be applied: starting from an initial random assignment, single shifts in the assignments a could be performed, with the effects on H calculated and used to determine whether to accept the shifts; shifts that degraded rather than improved H would be accepted relatively frequently at first, then gradually less frequently as a solution is approached).
ii. shifting to said relaxed cluster rules tier (Paragraph Number [0130] teaches the educational institution also preferably determines the level of competency that must be attained by students in the subject matter of the prerequisite modules.  In general, this should be a relatively high level, as evidenced by the students obtaining at least a specific 
iii. proceeding with step 18(b) (Paragraph Number [0143] teaches Procedure 150: The program checks for the availability of a teacher to teach any of the modules ranked in accordance with Procedure 140.  If a teacher is available, the program proceeds to Procedure 160.  If a teacher is not available, which typically may occur after many iterations of these procedures as more fully explained below, the program proceeds to Procedure 230. Paragraph Number [0144] teaches Procedure 160: The program identifies the highest ranked module for which a teacher is available and selects this module for scheduling a class).
As per claim 20, the combination of Snyder, Ly, and Thengvall teaches each of the limitation of claim 17.
Snyder teaches the scheduling of trainers in relation to a teaching plan but does not explicitly teach determining specific starting dates for training curriculum and matching training needs to the next available training start date which is taught by the following citations from Thengvall:
wherein said step of searching for a next available course starting date is selectable from a group consisting of: searching for an earliest next available course starting date, searching for a fixed-balancing starting date, and searching for a dynamic-balancing starting date (Paragraph Number [0042] teaches the user may provide information regarding classes to be offered, detailed rosters, ideal class start dates and ranges, and fleet options that specify preferences associated with each fleet.  The fleet preferences may include the maximum footprint extension allowed, and additional training resource time that is available. Paragraph Number [0043] teaches when the training scheduling system 20 is called by way of a command from port 25 to solve a training schedule problem, the system data including the definition and availability of resources and training curriculums received from data port 24 is loaded into a curriculum analyzer module 27, and loaded into a data manager 29. Paragraph Number [0044] teaches in order to associate the right training curriculum to a particular pilot, the database 4 of FIG. 1 is searched by pilot ID and the ideal start date of the pilot's class.  From the search, the training requirement for the pilot is determined.  The training type and fleet found in the training requirement correspond to a training curriculum that identifies all training days and training events that the pilot needs to accomplish to complete his training. Paragraph Number [0053] teaches an exact start date and daily training schedule for each class needs to be determined.  The branch and bound method searches a branch and bound tree of possible alternatives.  The tree begins at a root node at which nothing has been scheduled.  Each node added to the tree represents a partial schedule for one or more training classes. Paragraph Number [0077] teaches from logic step 92, the logic flow process moves to logic step 93 where an ideal start date is set for the class under consideration.  The ideal start date is the date entered by the user, or, if the user does not provide a date, the date which is assigned in such a way that classes are spread out evenly for each fleet throughout the training horizon).
further wherein a latest course starting date is calculated as: Latest course starting date = Late boundary date of the training program - said Minimum course duration of the training program (Paragraph Number [0011] teaches training schedules for entire airlines may be both generated and optimized rapidly (from seconds to minutes) to produce minimum length training schedules to ensure that all training requirements are met through efficient use of training resources.  Paragraph Number [0053] teaches an exact start date and daily training schedule for each class needs to be determined.  The branch and bound method searches a branch and bound tree of possible alternatives.  The tree begins at a root node at which nothing has been scheduled.  Each node added to the tree represents a partial schedule for one or more training classes. Paragraph Number [0077] teaches from logic step 92, the logic flow process moves to logic step 93 where an ideal start date is set for the class under consideration.  The ideal start date is the date entered by the user, or, if the user does not provide a date, the date which is assigned in such a way that classes are spread out evenly for each fleet throughout the training horizon).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 17.
As per claim 21, the combination of Snyder, Ly, and Thengvall teaches each of the limitation of claim 17.
Snyder teaches the scheduling of trainers in relation to a teaching plan but does not explicitly teach determining specific starting dates for training curriculum and matching training needs to the next available training start date which is taught by the following citations from Thengvall:
wherein said searching for an earliest next available course starting date comprises steps of a. selecting said early boundary date for said training program (Paragraph Number [0044] teaches in order to associate the right training curriculum to a particular pilot, the database 4 of FIG. 1 is searched by pilot ID and the ideal start date of the pilot's class.  From the search, the training requirement for the pilot is determined.  The training type and fleet found in the training requirement correspond to a training curriculum that identifies all training days and training events that the pilot needs to accomplish to complete his training. Paragraph Number [0053] teaches an exact start date and daily training schedule for each class needs to be determined.  The branch and bound method searches a branch and bound tree of possible alternatives.  The tree begins at a root node at which nothing has been scheduled.  Each node added to the tree represents a partial schedule for one or more training classes).
b. if said selected date is blacked out, then selecting a date on the morrow of said blacked out date and repeating step (b) (Paragraph Number [0085] teaches Logic step 121 is executed once for each class to be scheduled.  At logic step 121, the Holiday, MinDaysOff, MinDaysOn, MaxDaysOff, MaxDaysOn, Weekday, ContractDays, and NoDayOff checkers illustrated in FIG. 6 are applied to determine if a next day for a class must be a training day, must be a day off, or may be either a training day or a day off. The new child nodes represent all possible combinations of scheduling a training day or a day off for a next day for all classes being scheduled).
c. if said selected date does not meet said scheduling rules, then blacking out said selected date and proceeding from step (b) (Paragraph Number [0053] teaches an exact start date and daily training schedule for each class needs to be determined.  The branch 
d. if said selected date is later than a late boundary date of said training program, then proceeding to step 17(b) (Paragraph Number [0085] teaches Logic step 121 is executed once for each class to be scheduled.  At logic step 121, the Holiday, MinDaysOff, MinDaysOn, MaxDaysOff, MaxDaysOn, Weekday, ContractDays, and NoDayOff checkers illustrated in FIG. 6 are applied to determine if a next day for a class must be a training day, must be a day off, or may be either a training day or a day off. The new child nodes represent all possible combinations of scheduling a training day or a day off for a next day for all classes being scheduled).
e. reporting said selected date as the next available starting date and proceeding to step 17(c) (Paragraph Number [0053] teaches an exact start date and daily training schedule for each class needs to be determined.  The branch and bound method searches a branch and bound tree of possible alternatives.  The tree begins at a root node at which nothing has been scheduled.  Each node added to the tree represents a partial schedule for one or more training classes. Paragraph Number [0077] teaches from logic step 92, the logic flow process moves to logic step 93 where an ideal start date is set for the class under consideration.  The ideal start date is the date entered by the user, or, if the user 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 17.

Response to Argument
Applicants arguments filed 5/6/2021 have been fully considered but they are not fully persuasive.
Applicant argues that the claims recite a technological improvement. (See Applicants Remarks, 5/6/2021, pgs. 13-16). Examiner respectfully disagrees. As noted above in the 35 USC 101 rejection the claims are directed to an abstract idea that is implemented via technology. The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea to a particular technological environment (the use of computers to calculate and transmit data). This is outlined in MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Examiner notes that the implementation of the abstract concepts utilizing technology in the way claimed is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a 
Applicant argues that the previously cited references do not teach the amended claim language. (See Applicants Remarks, 5/6/2021, pgs. 17-20). Examiner respectfully disagrees and notes that new citations from the Snyder and Ly references have been applied to the independent claims in response to the addition of the language regarding the use of rearrangement of dependent elements to determine using the annealing stochastic algorithm, rendering Applicant’s arguments moot. In response to Applicant’s assertions, Examiner directs Applicant to review the new grounds of rejection presented above

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624